Case 3:18-cv-01789-S-BT Document 56 Filed 08/03/20 Page1ofi1 PagelD 446

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
BMO HARRIS BANK, N.A., §
Plaintiff,
v. Case No. 3:18-cv-01789-S-BT
BALMOR TRANSPORT, INC., and :
RICARDO BALLESTEROS, JR. §
Defendants.

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The Court has under consideration the Findings, Conclusions, and
Recommendation of United States Magistrate Judge Rebecca Rutherford dated
July 1, 2020 [ECF No. 55]. The Court has reviewed the Findings, Conclusions, and
Recommendation for plain error. Finding none, the Court accepts the Findings,
Conclusions, and Recommendation of the United States Magistrate Judge.

SO ORDERED.

SIGNED August 3 _, 2020.

  

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 
